UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                    19 Cr. 846-1 (KPF)
                   -v.-
                                                          ORDER
VAN WHITMORE,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are ORDERED to appear for a change of plea hearing in this

matter on June 2, 2021, at 9:00 a.m. The hearing will proceed via video

conference, and instructions for video participants will be sent separately in

advance of the hearing.

      SO ORDERED.

Dated: May 4, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
